                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                           Civil Action No.: 3:21-cv-310


GINA HUNT,                          )
                                    )
                  Plaintiff,        )
            v.                      )
                                                   COMPLAINT
                                    )
INDUSTRIAL CONTAINER SERVICES )
                                             JURY TRIAL DEMANDED
-NC, LLC & INDUSTRIAL               )
CONTAINER SERVICES, LLC             )
                                    )
                  Defendants.
______________________________________________________________________________


                                   I. INTRODUCTION

      1. Gina Hunt (“Plaintiff” or “Hunt”) began her time with Industrial Container Services -

   NC, LLC & Industrial Container Services, LLC (collectively, the “Company” or “ICS”) as a

   Customer Service Representative on or around October 31, 2017.

      2. Throughout her time with the Company, Hunt was an excellent employee. She

   delivered for the Company despite suffering from depression and anxiety throughout her

   tenure. In the summer of 2018, things got even more difficult for Hunt when James Isles

   began sexually harassing her. Isles was a driver for the Company who it allowed to harass

   Hunt through incessant text messages, phone calls, and even visits outside her apartment

   window. The Company could not have cared less when she reported this harassment.

      3. Hunt’s depression and anxiety became debilitating in December 2018. Her doctor

   recommended she take time away from work to heal and the Company agreed to place her



                                             1
           Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 1 of 11
out on FMLA leave. Her physician then requested that Hunt be allowed to remain out on

leave under the Americans with Disabilities Act through April 12, 2019, before beginning an

outpatient treatment plan that would only require Hunt to visit her doctor 20 minutes each

day. Hunt never heard from the Company in response to these requests for reasonable

accommodation until the end of May—when Defendants abruptly fired her. The Company

completely failed to participate in the interactive process required by the Americans with

Disabilities Act. Had it done so, Hunt would still have her job today.

   4. Hunt now turns to this court to be made whole for her harms and losses. Plaintiff

brings this action against the Company for violations of the Americans with Disabilities Act.

                         II. PARTIES, JURISDICTION AND VENUE

   5. Industrial Container Services - NC, LLC is a Delaware limited liability company,

with its principal office located at 375 Northridge Road, Suite 600 Atlanta, Georgia 30350.

   6. Industrial Container Services, LLC is a Delaware limited liability company with its

principal office located at 375 Northridge Road, Suite 600 Atlanta, Georgia 30350.

   7. Venue is proper in the Western District of North Carolina, Charlotte Division,

because: Industrial Container Services - NC, LLC & Industrial Container Services, LLC have

a substantial presence in Charlotte, North Carolina and conduct a great deal of business in

Charlotte. At all relevant times, Plaintiff worked out of the 2810 West Trade Street, Charlotte,

NC 28208 location and the facts and circumstances of the case arise in Charlotte. But for

Defendants’ illegal conduct, Plaintiff would have continued working in Charlotte, North

Carolina.




                                             2
         Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 2 of 11
                                 III. FACTUAL STATEMENT

   8. Hunt’s psychiatrist referred her for additional treatment measures in December 2018,

including the Intensive Outpatient Program (“IOP”) therapy program at NHPMC Adult

Behavioral Health. Hunt’s psychiatrist referred her to the IOP program to treat her severe

recurrent major depressive disorder, maladaptive behaviors related to her lack of work/life

balance, and generalized anxiety disorder. This IOP included hours of weekly outpatient

therapy sessions and multiple one-on-one meetings with her therapist.

   9. While out on leave, Isles—and his wife—continued to harass Hunt. On January 10,

2019, Hunt reported Isles to human resources for sexual harassment. Hunt provided screen

shots of text messages between her and Isles to human resources manager Terri Neber. Neber

did nothing in response.

   10. The Company placed Hunt out on 12 weeks of Family and Medical Leave Act leave,

from December 3, 2018, through February 25, 2019. On February 25, 2019, Hunt’s doctor

asked the Company to extend her leave through March 15, 2019, as an accommodation under

the Americans with Disabilities Act.

   11. The Company did not answer at all, in what would soon become a disturbing pattern

of failing to engage in the interactive process that would ultimately lead to the end of Hunt’s

career with the Company. On March 12, 2019, Hunt’s physician developed a treatment plan

that would lead to Hunt being able to return to work on April 12, 2019. She wrote another

note on March 12 asking that Hunt’s leave be extended this one last time through the date

certain of April 12, 2019. Hunt hired undersigned counsel in light of the sexual harassment

she was experiencing and to help her navigate the disability accommodation process.


                                            3
         Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 3 of 11
   12. On March 14, 2019, counsel emailed the Company’s human resources manager a

copy of Hunt’s March 12 medical note and formally requested four weeks of leave as an

accommodation under the Americans with Disabilities Act. Counsel also stated that Hunt

wanted to invoke her benefits under the Company’s short-term disability plan so that this

time out would be partially compensated. Counsel’s letter requested that the Company

contact counsel by March 22 through either human resources or appropriate counsel.

   13. Again, the Company was silent. On March 22, counsel sent Hunt’s short-term

disability paperwork to the Company. Counsel requested that the Company reach out if it had

any questions.

   14. Again, the Company was silent. By April 12, Hunt was ready to return to work.

Hunt’s physician’s treatment plan then only involved Hunt undergoing 36 sessions of

Transcranial Magnetic Stimulation. This procedure would only require a 20-minute visit to

her doctor each day from April 10 through June 7. Hunt was no longer requesting any

continuous leave from work at all. She was ready to return to the job—and her paycheck.

Instead, she now only needed minor schedule adjustments or brief periods of leave each day

in order to continue treating her depression and anxiety while also performing the essential

functions of her job.

   15. Hunt’s counsel wrote again to the Company’s human resource manager on April 13

enclosing a doctor’s note detailing this plan:

             We have not heard from anyone with Industrial Container Services since
             our March 22 email and letter. Please let me know when you, or counsel
             for the company, would be available to discuss Ms. Hunt’s employment
             situation and need for disability accommodation. Please find a note from
             her physician attached.


                                                 4
         Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 4 of 11
   16. Again, the Company was silent. Neither Hunt nor her counsel heard anything from

the Company until May 29. On that day, the Company’s human resources manager suddenly

fired Hunt because she had “exhausted” her “ADA leave” as of May 24, 2019. Ms. Neber

informed Ms. Hunt that she had been on “ADA leave” from February 24, 2019, through May

24, 2019, and her time was now up. Her health insurance would lapse two days later on the

31st and she would never work for the Company again.

                                       IV. LEGAL CLAIMS

                                              Count I

                          (Violation of the Americans with Disabilities Act)

   17. The allegations contained in the foregoing paragraphs are incorporated by reference

herein.

   18. Plaintiff was disabled in that she had mental impairments that substantially limited

one or more major life activities and/or bodily functions, including but not limited to:

depression and anxiety disorders. Plaintiff’s condition limited the following major life

activities and/or bodily functions: thinking, sleeping, working, caring for herself, and

neurological functions.

   19. Plaintiff suffered an adverse employment action when Defendants terminated her

employment on the basis of her disabilities and/or in retaliation for receiving or requesting a

reasonable accommodation (medical leave and/or schedule adjustments).

   20. The Company failed to engage in the interactive process required by the Americans

with Disabilities Act. Hunt did what she was required to do by alerting the Company to her



                                              5
          Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 5 of 11
disabilities and to her need for accommodation. The Company was silent in response. On

April 13, Hunt’s counsel requested a conference with the Company’s human resources

representative or attorney in order to discuss “Ms. Hunt’s employment situation and need for

disability accommodation.” At the same time, counsel delivered Ms. Hunt’s physician request

for accommodation. Instead of another period of continuous leave, Ms. Hunt’s physician was

just asking that she be allowed to visit her doctor for 20 minutes per day. This could be

accomplished by either minor schedule adjustments or brief period of leave each day to allow

Ms. Hunt to get back and forth from the doctor to work. But the Company refused to answer

any of these communications.

   21. Instead, the Company would later claim that it opted to keep her out on a continuous

leave of absence through May 24 that she did not even request. Worse yet, the Company fired

her for “exhausting” this leave that it placed her on unilaterally and silently.

   22. Had the Company engaged in the required interactive process, Hunt and the Company

would have arrived at a reasonable accommodation that would have allowed Hunt to treat her

depression and anxiety while also performing the essential functions of her job. Hunt could

have attended these medical appointments at times that only briefly interrupted her workday

by either scheduling them first thing in the morning, over lunch, or at the end of each day.

Likewise, Hunt would have been willing to adjust the start or end times of her workday so as

not to miss any work time, if necessary. Such a minimal reasonable accommodation would

not have imposed any undue burden on the Company.

   23. At the time the Company opted to fire Ms. Hunt, she only had one week of

appointments left to attend. According to the Company’s May 29 letter, it was able to provide


                                              6
         Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 6 of 11
her continuous leave from work without imposing any undue burden from February 24

through May 24. A 20-minute per day medical appointment from May 24 through June 7

would also not have imposed any undue burden.

   24. The Company is also violating the Americans with Disabilities Act by apparently

maintaining a maximum leave policy under the Americans with Disabilities Act. Employers

are required to evaluate employees’ disability needs on an individual basis. Placing a cap of

three months on the amount of time they are willing to provide what they call “ADA leave”

is unlawful. The law instead requires employers to participate in the interactive process to

evaluate what an individual employee needs to accommodate their disability and what can be

accomplished without imposing undue burdens on the business. At the time the Company

decided to fire Hunt, she only needed seven more 20-minute visits to her doctor. Two hours

and twenty minutes of time would not have imposed an undue burden.

   25. As an actual, proximate, and foreseeable result of Defendants’ actions, Plaintiff has

suffered lost back and front pay, lost benefits, emotional distress, anxiety, depression,

embarrassment, humiliation, physical pain and suffering, and her peace of mind has been

disturbed.

   26. Defendants’ actions were done maliciously, willfully, wantonly, and in a manner that

demonstrates a reckless disregard for Plaintiff’s rights. Defendants’ officers, directors, and

managers participated in and condoned this malicious, willful, wanton, and reckless conduct

alleged above. As a result of Defendants’ conduct, Plaintiff is entitled to recover punitive

damages.




                                            7
        Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 7 of 11
                                             Count II

              (Wrongful Discharge in Violation of North Carolina Public Policy)

   27. The allegations contained in the foregoing paragraphs are incorporated by reference

herein.

   28. Plaintiff was an at-will employee of Defendants.

   29. Defendants employed at least fifteen (15) employees at all relevant times.

   30. The public policy of North Carolina, codified in the North Carolina Equal

Employment Practices Act, N.C. Gen. Stat. § 143-422.2(a) seeks to protect and safeguard the

opportunity and right of all individuals to “seek, obtain, and hold employment without

discrimination” on the basis of disability (“handicap”). Defendant violated the public policy

of North Carolina by terminating Plaintiff on the basis of her disability (or “handicap”)

   31. North Carolina public policy also requires that “[o]nce a qualified person with a

disability has requested an accommodation, or if a potential accommodation is obvious in the

circumstances, an employer . . . shall investigate whether there are reasonable

accommodations that can be made and make reasonable accommodations as defined in

General Statute 168A-3(10).” N.C. GEN. STAT. § 168A-4.

   32. Plaintiff qualified as an individual with a disability in that she was actually disabled/

handicapped. Plaintiff was handicapped in that she had mental impairments that substantially

limited one or more major life activities and/or bodily functions, including but not limited to:

depression and anxiety disorders. Plaintiff’s condition limited the following major life

activities and/or bodily functions: thinking, sleeping, working, caring for herself, and

neurological functions. Hunt suffered from severe recurrent major depressive disorder,


                                             8
          Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 8 of 11
generalized anxiety disorder, and severe panic attacks, among other psychiatric conditions.

   33. Plaintiff suffered an adverse employment action when Defendants terminated her.

Defendants fired Plaintiff on the basis of her handicaps.

   34. The Company failed to engage in the interactive process required by the North

Carolina Persons with Disabilities Protection Act. Hunt did what she was required to do by

alerting the Company to her disabilities and to her need for accommodation. The Company

was silent in response. On April 13, Hunt’s counsel requested a conference with the

Company’s human resources representative or attorney in order to discuss “Ms. Hunt’s

employment situation and need for disability accommodation.” At the same time, counsel

delivered Ms. Hunt’s physician request for accommodation. Instead of another period of

continuous leave, Ms. Hunt’s physician was just asking that she be allowed to visit her doctor

for 20 minutes per day. This could be accomplished by either minor schedule adjustments or

brief period of leave each day to allow Ms. Hunt to get and forth from the doctor to work.

But the Company purposefully refused to answer any of these communications.

   35. Instead, the Company would later claim that it opted to keep her out on a continuous

leave of absence through May 24 that Hunt did not even request. Worse yet, the Company

fired her for “exhausting” this leave that it placed her on unilaterally and silently.

   36. Had the Company engaged in the required interactive process, Hunt and the Company

would have arrived at a reasonable accommodation that would have allowed Hunt to treat her

depression and anxiety while also performing the essential functions of her job. Hunt could

have attended these medical appointments at times that only briefly interrupted her workday

by either scheduling them first thing in the morning, over lunch, or at the end of each day.


                                               9
         Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 9 of 11
Such a minimal reasonable accommodation would not have imposed any undue burden on

the Company.

   37. At the time the Company opted to fire Ms. Hunt, she only had one week of

appointments left to attend. According to the Company, it was able to provide her continuous

leave from work without imposing any undue burden from February 24 through May 24. A

20-minute per day medical appointment from May 24 through June 7 would also not have

imposed any undue burden.

   38. As an actual, proximate, and foreseeable result of Defendants’ actions, Plaintiff has

suffered lost back and front pay, lost benefits, severe emotional distress, anxiety, depression,

embarrassment, humiliation, physical pain and suffering, and her peace of mind has been

disturbed.

   39. Defendants’ actions were done maliciously, willfully, wantonly, and in a manner that

demonstrates a reckless disregard for Plaintiff’s rights. Defendants’ officers, directors, and

managers participated in and condoned this malicious, willful, wanton, and reckless conduct

alleged above. As a result of Defendants’ conduct, Plaintiff is entitled to recover punitive

damages.

                                  JURY TRIAL DEMANDED

             WHEREFORE, the Plaintiff prays the Court to:

   1. Enter a judgment against Defendant and order Defendant to pay Plaintiff damages for

all harms and losses;

   2. Award Plaintiff punitive damages;

   3. Award Plaintiff all reasonable costs and attorney’s fees incurred in connection with


                                            10
        Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 10 of 11
this action.

   4. Award Plaintiff such other and further equitable relief as the Court deems appropriate

under the circumstances; and

   5. Grant Plaintiff a trial of this matter by a jury.



   This the 29th day of June, 2021.

                                                          /s/ Kevin P. Murphy
                                                          Sean F. Herrmann
                                                          North Carolina Bar No. 44453
                                                          Kevin P. Murphy
                                                          North Carolina Bar No. 41467
                                                          Herrmann & Murphy, PLLC
                                                          1712 Euclid Avenue
                                                          Charlotte, North Carolina 28203
                                                          Phone: 704-940-6399
                                                          Fax: 704-940-6407
                                                          Email: kevin@herrmannmurphy.com
                                                          Email: sean@herrmannmurphy.com

                                                          Attorneys for Plaintiff




                                             11
        Case 3:21-cv-00310 Document 1 Filed 06/29/21 Page 11 of 11
